216 S.E.2d 375 (1975)
26 N.C. App. 520
John Michael CHRISTOPHER
v.
BRUCE-TERMINIX COMPANY and Sam Newman, Jointly and Severally.
No. 7515SC205.
Court of Appeals of North Carolina.
July 2, 1975.
Vernon, Vernon & Wooten, P. A., by Wiley P. Wooten, Burlington, for plaintiff appellant.
Smith, Moore, Smith, Schell & Hunter, by Bynum M. Hunter and Vance Barron, Jr., Greensboro, for defendant appellee.
ARNOLD, Judge.
Rule 54 of the North Carolina Rules of Civil Procedure provides in part:
"(b) Judgment Upon Multiple Claims or Involving Multiple Parties.When more than one claim for relief is presented in an action, whether as a claim, counterclaim, crossclaim, or third-party claim, or when multiple parties are involved, the court may enter a final judgment as to one or more but fewer than all of the claims or parties only if there is no just reason for delay and it is so determined in the judgment. Such judgment shall then be subject to review by appeal or as otherwise provided by these rules or other statutes. In the absence of entry of such a final judgment, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer *376 than all the parties shall not terminate the action as to any of the claims or parties and shall not then be subject to review either by appeal or otherwise except as expressly provided by these rules or other statutes. Similarly, in the absence of entry of such a final judgment, any order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties."
The judgment dismissing plaintiff's claim against Bruce-Terminix adjudicates "the rights and liabilities of fewer than all the parties" and contains no determination that "there is no just reason for delay." It therefore is not a final judgment and is not appealable. See Leasings, Inc. v. Dan-Cleve Corp., 25 N.C.App. 18, 212 S.E.2d 41 (1975); Arnold v. Howard, 24 N.C.App. 255, 210 S.E.2d 492 (1974). Plaintiff's appeal is
Dismissed.
MARTIN and CLARK, JJ., concur.